Appeal by claimant from a decision of the State Industrial Board which denied an award. He suffered from an infected thumb. He was employed as janitor at 204 West Tenth street, New York city. He frequently moved the dumbwaiter by means of a rope which was covered with strands, slivers and splinters. Just before the infection, Ms hands were chapped, and it was Ms belief and theory that one or more of the strands, slivers or splinters entered Ms thumb through a crack in the sMn and flesh incident to the chapped condition of the thumb and hands. The evidence does not sustain Ms theory, as he points neither to a defimte time nor a located port of entry when and where the injury was received. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.